912 F.2d 463Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron A. AUSTIN, Plaintiff-Appellant,v.UNITED STATES of America, Cabot Corporation, AppalachianExploration & Development, Incorporated, PineyCoking Coal, Defendants-Appellees.
No. 90-1041.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1990.Decided Aug. 30, 1990.

Aaron A. Austin, appellant pro se.
Before MURNAGHAN and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Aaron A. Austin appeals from the district court's order dismissing his suit, without prejudice, for lack of jurisdiction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Austin's motions requesting a restraining order and a change in the caption of this lawsuit, and affirm on the reasoning of the district court.  Austin v. United States, CA-90-589-5 (S.D.W.Va. June 14, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.